United States Court of Appeals
                     For the First Circuit

No. 15-1869

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                          JOHN FLEURY,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Denise Jefferson Casper, U.S. District Judge]


                             Before

                  Torruella, Lipez, and Barron,
                         Circuit Judges.



     Christine DeMaso, Assistant Federal Public Defender, Federal
Public Defender Office, was on brief, for appellant.
     Mark T. Quinlivan, Assistant United States Attorney, with
whom Carmen M. Ortiz, United States Attorney, was on brief, for
appellee.



                        December 2, 2016
             TORRUELLA,   Circuit    Judge.     John     Fleury       appeals    the

United States District Court for the District of Massachusetts's

denial of his motion to suppress the fruits of a search conducted

at his residence:       a pistol and ammunition.          Fleury was charged

with one count of being a felon in possession of a firearm and

ammunition, in violation of 18 U.S.C. § 922(g)(1).                      After the

district court denied his motion to suppress, Fleury pleaded

guilty, reserving his right to challenge the denial of his motion

to suppress.       Fleury argues that the affidavit submitted by

Special Agent Eric Kotchian of the Bureau of Alcohol, Tobacco, and

Firearms (the "ATF") supporting an application for a warrant to

search   his    house   was   misleading      because     (1)    the    affidavit

overstated     a   confidential     informant's    (the       "CI")    record     of

providing information to the police; (2) it misrepresented the

CI's drug use; and (3) it did not include information suggesting

that Fleury might move the gun from his residence.

             Although aspects of the affidavit are troubling, because

the   affidavit     contained     information     from    a     recording       that

supported probable cause without relying on information provided

by the CI, we affirm.




                                      -2-
                                       I.   BACKGROUND

A.      Factual Background

             On    February       4,    2014,      the    Peabody       Police     Department

responded     to     the     report         of     a    home    invasion      in     Peabody,

Massachusetts.       Agent Kotchian also responded to the scene.                           The

residents reported that the intruders had stolen a Ruger 9mm-

caliber    handgun     and    a    diamond         ring,       and    the   Peabody   Police

Department        requested       Agent          Kotchian's      assistance        with    the

investigation of the home invasion.

             During the investigation, the Peabody Police Department

obtained surveillance footage showing a male individual believed

to be responsible for the home invasion, and officers distributed

images from the footage to local media outlets.                          In March of 2014,

the   Peabody      Police     Department           received          information    from    an

anonymous tipster identifying the male in the images as the CI.

After     further     investigation,              the    Peabody       Police      Department

obtained a search warrant for the CI's residence, and during the

search, the CI agreed to work as an informant, telling officers,

including Agent Kotchian, that he was aware of a murder-for-hire

plot and knew a drug dealer that he could set up.

             On April 8, 2014, Agent Kotchian and a Peabody detective

met with the CI.              At the meeting, the CI admitted that he

participated in the home invasion along with three other people:


                                                 -3-
Joseph LaFratta, Richard Kenney, and Fleury.              The CI provided

officers    with    information    about   each   of    the   other     three

participants.       Following the interview, officers independently

corroborated       information    about    Fleury,     including      contact

information, his place of residence, the fact that Fleury had

recently been arrested, and the circumstances surrounding his

arrest.    The CI also identified a photo of Fleury.

            Officers    also   corroborated   information     that    the   CI

provided about the Peabody home invasion, including that a handgun

had been stolen, that the Peabody home had a keypad on the front

door and several locks on the rear door, and the location of the

jacket the CI had worn during the home invasion, which Agent

Kotchian subsequently found in a search.             Finally, the CI gave

Agent Kotchian information about a potential murder-for-hire plot,

and Agent Kotchian was able to confirm some of the information.

            In addition to providing information, the CI wore a

recording device at two meetings with other participants in the

home invasion.      One of those meetings, on April 21, 2014, included

Fleury and LaFratta.       During that meeting, Fleury argued on the

phone with a person Fleury identified as his girlfriend, who lived

with him.    After one call, Fleury stated:          "The fucking gun's in

the house brother, but there's no clip, I took the clip out last

time and left it there. . . . [I]t's kinda hidden, . . . last time


                                    -4-
I left, I left on the bike . . . . So I took the clip out, I just

took that . . . ."         To which LaFratta replied:           "Why do you even

have that there?        Get that out of there . . . ."                     Following

Fleury's arguments with his girlfriend, the CI warned Fleury to

"go away for a couple of days" or to "stay at my house," and Fleury

discussed staying at his mother's place, and he moved a painting

and his bike from his residence.

            The    April    21,    2014   recording      also   recorded      the   CI

discussing    drugs.        In    it,   the     CI   stated   that   he    had   "been

struggling to get clean," had "used three times in the past three

weeks," and that he was "going to do this bump."                 In addition, the

CI had told Agent Kotchian on multiple occasions that he was "using

Suboxone that he was obtaining from people on the street."1

            On May 6, 2014, the CI reported that he had met with

Fleury on April 25, 2014, and that Fleury had removed a pistol

from a closet in Fleury's residence and put it into a shoulder

holster that Fleury was wearing.

            On May 9, 2014, Agent Kotchian applied for a search

warrant     for    Fleury's      house,       seeking    "firearms,       ammunition,

documents    and    other    evidence."          Agent   Kotchian     submitted     an

affidavit in support of the application.                 In the affidavit, Agent


1  Suboxone is a prescription medication that is used to block
the effect of withdrawal from opiate addiction.


                                          -5-
Kotchian   made   the   following    averments   concerning   the   CI's

reliability:

       The CI has provided accurate, truthful, and reliable
       information to law enforcement personnel in the past.
       Information provided by the CI has led to the seizure
       of evidence. The CI has provided information during
       this investigation, which has been corroborated by
       law enforcement officers via further investigation
       and the use of investigative techniques, such as the
       use of electronic surveillance, while the CI has met
       with identified suspects, including FLEURY.

Agent Kotchian also made averments concerning the CI's drug use

and criminal history:

       The CI has a criminal history that includes
       convictions for violations of the law that include,
       but are not limited to, the following:    Breaking &
       Entering in the Nighttime, Open and Gross Lewdness,
       Larceny Over $250.00 and Assault & Battery with a
       Dangerous Weapon. The CI told me that he/she has both
       used and sold illegal drugs in the past.

           The affidavit then summarized (1) information concerning

the CI's April 25, 2014 meeting at Fleury's residence, in which

Fleury removed a pistol from his closet and put it into "a shoulder

holster worn by Fleury," and (2) evidence obtained from the CI's

recording of his April 21, 2014 meeting with Fleury and LaFratta,

including quoting the following excerpt:

     FLEURY:       "Oh, shit."

     CI:           "What?"

     FLEURY:       "The fucking gun is in the house.     But
                   there's no clip. I took the clip out last
                   time and left it (the gun) there. Ah, she



                                    -6-
                  might . . . (Unintelligible)[.]    My prints
                  are all over it. Oh . . . ."

     OTHER IND:   "Would she be smart enough to pick it up
                  with a towel?

     FLEURY:      "No. She can't pick it up. It's kind of
                  hidden, but . . . . See, the last time I
                  left, I left on the bike. When you were
                  supposed . . . So, I took the clip out and
                  just took that (the clip). That way she
                  can't do nothing with it. You know what I
                  mean?   And I just . . . I left it (the
                  clip) at my buddy's.

Finally, Agent Kotchian averred, "based on [his] training and

experience as an ATF Special Agent," that persons who have had a

firearm in their residence over the course of several weeks are

likely to still have the firearm in their residence after two

weeks.

          Agent Kotchian's affidavit did not quote LaFratta's

recorded admonishment to Fleury on April 21, 2014:     "Why do you

even have that [gun] there?   Get that out of there . . . ."     Nor

did it explain that the CI did not report his April 25, 2015

meeting with Fleury until May 6, 2014.     It also did not include

information about the CI's drug use during the investigation or

some of his prior convictions, including identity theft and credit-

card fraud convictions in 2004.      Finally, the affidavit did not

state that the CI first had contact with officers just one month

before Agent Kotchian drafted the application.




                               -7-
B.   Procedural History

            On May 9, 2014, a magistrate judge authorized a warrant

to search Fleury's residence in Lynn, Massachusetts based on Agent

Kotchian's affidavit.     Officers executed the search warrant on

May 12, 2014.    They discovered a Walther Model PPK/S .380 caliber

pistol, a shoulder holster, and other potential evidence.      Fleury

was indicted on June 19, 2014 of being a felon in possession of a

firearm, in violation of 18 U.S.C. § 922(g)(1).

            Fleury filed a motion to suppress the fruits of the

search and for a hearing pursuant to Franks v. Delaware, 438 U.S.

154 (1978).     The district court denied the motion in a written

opinion entered February 11, 2015.       On March 19, 2015, after

discovery related to the affidavit, Fleury renewed his motion to

suppress.    The district court held a three-day Franks hearing, and

on April 27, 2015, the district court orally denied Fleury's

renewed motion to suppress.   Following the district court's denial

of his motion to suppress, Fleury entered a conditional guilty

plea, reserving his right to appeal the denial of his motion to

suppress.     The district court sentenced Fleury to fifty-five

months' imprisonment.

                            II.   ANALYSIS

            We review probable cause determinations de novo.   United

States v. McLellan, 792 F.3d 200, 208 (1st Cir. 2015).            In


                                  -8-
conducting this review, "[o]ur task, like that of the magistrate

judge and district court, is simply to make a practical, common-

sense decision whether, given all the circumstances, there is a

fair probability that contraband or evidence of a crime will be

found    in   a   particular      place."       Id.     (ellipsis    and   internal

quotation marks omitted) (quoting United States v. Brunette, 256

F.3d 14, 16 (1st Cir. 2001)).               We review the district court's

antecedent factual findings for clear error.                   United States v.

Lanza-Vázquez, 799 F.3d 134, 141 (1st Cir. 2015).

              "[A]n    affidavit     supporting         a   search    warrant    is

presumptively valid."       McLellan, 792 F.3d at 208 (quoting United

States v. Gifford, 727 F.3d 92, 98 (1st Cir. 2013)).                  To rebut the

presumption, Fleury must show by a preponderance of the evidence

that    (1)   Agent    Kotchian    made     a   false    statement    or   omission

"knowingly and intentionally or with reckless disregard for the

truth," in his affidavit, id., and (2) the affidavit would be

insufficient      to   establish     probable      cause    without    any    false

statement(s) and with any omitted statement(s).                United States v.

Rigaud, 684 F.3d 169, 173 (1st Cir. 2012).                    There is probable

cause if the affidavit, as reformed if necessary, shows "a fair

probability that contraband or evidence of a crime will be found

in a particular place."           United States v. Tanguay, 787 F.3d 44,

50 (1st Cir. 2015).


                                       -9-
             Although literally true, Agent Kotchian's affidavit was

misleading because he omitted material information.               He used stock

phrases, such as "provided . . . information to law enforcement

personnel in the past" that "led to the seizure of evidence," that

imply the CI had a long relationship with law enforcement that had

led to evidence against others in multiple cases.                In fact, Agent

Kotchian was aware that the CI had no history as an informant prior

to his work with Agent Kotchian following the home invasion.                   The

CI's actions in the one month following the home invasion may have

convinced    Agent     Kotchian    that   the   CI   could    provide    reliable

information, but Agent Kotchian needed to accurately describe the

CI's actions so that the magistrate could form his own opinion.

See Illinois v. Gates, 462 U.S. 213, 240 (1983) ("The essential

protection of the warrant requirement of the Fourth Amendment . . .

is in requiring that the usual inferences which reasonable men

draw from evidence be drawn by a neutral and detached magistrate

instead of being judged by the officer engaged in the often

competitive     enterprise        of   ferreting     out     crime."    (brackets

omitted)).

             Agent Kotchian also averred that the CI had "used . . .

illegal   drugs   in    the   past."      But   Agent      Kotchian    had   strong

evidence, from the April 21, 2014 recording, that the CI used drugs

during that meeting and was struggling to stay off drugs, and he


                                       -10-
knew that the CI was buying a prescription drug "on the street."

Again, Agent Kotchian's affidavit did not disclose information

that   the    magistrate   needed     to    effectively      judge    the   CI's

credibility behind a stock phrase that is literally true, but

misleading when given a "common-sense" interpretation.               See United

States v. Jewell, 60 F.3d 20, 22 (1st Cir. 1995) ("The affidavit

is to be interpreted in a common-sense rather than a hypothetical

or hypertechnical manner.").

             We need not decide, however, whether Agent Kotchian

acted intentionally or recklessly in omitting information from the

affidavit.     Fleury's statement in the April 21, 2014 recording

that he had a gun at his residence was sufficient to establish

probable cause, at least in conjunction with Agent Kotchian's

averment that persons who recently had a firearm in their residence

over the course of several weeks are likely to still have the

firearm in their residence after two weeks.            Any value added by

information that the CI provided, including the CI's account of

his April 25, 2014 meeting with Fleury, was merely cumulative.

Fleury's complaints -- with one exception discussed below -- go to

the CI's credibility, but the April 21, 2014 recording's probative

value did not rely on the CI's credibility.

             Fleury   argues   that        the   affidavit     also     omitted

information tending to show that Fleury had an incentive to move


                                    -11-
the   gun    from   his    residence.     Fleury    points   to    the   troubled

relationship with his girlfriend, which is evident throughout the

April 21, 2014 recording, and argues that the record shows that

Fleury was concerned that she would report the gun to the police.

Fleury also refers to LaFratta's statement that Fleury should move

the gun, the CI's suggestion that Fleury should stay with the CI,

Fleury's discussion about staying with his mother, and the fact

that Fleury moved a painting and his bicycle to his mother's house.

Simply put, Fleury argues that, by May 9, 2014, when Agent Kotchian

sought      the   search   warrant,     the    information   recorded      at   the

April 21, 2014 meeting was stale.

              We disagree.     Fleury did discuss staying with either his

mother or the CI, but neither indicated that Fleury could or should

bring the gun.       LaFratta told Fleury to move the gun, but Fleury

himself never indicated that he had or would move the gun, either

in this part of the recording or in any other.

              Even taking into account the information showing that

Fleury was fighting with his girlfriend and might stay somewhere

other than their joint residence, there was "sound reason to

believe" that a search of Fleury's residence would result in

evidence that he possessed a gun.              See McLellan, 792 F.3d at 209.

"Probability is the touchstone" of probable cause.                Id.    It exists

where "a man of reasonable caution" would believe "that an offense


                                        -12-
has been or is being committed and that evidence bearing on that

offense will be found in the place to be searched."   United States

v. Clark, 685 F.3d 72, 75 (1st Cir. 2012) (quoting Safford Unified

Sch. Dist. No. 1 v. Redding, 557 U.S. 364, 370 (2009)).      Here,

Fleury's recorded statements that he had a gun at his residence

established probable cause.

                        III.   CONCLUSION

          For the foregoing reasons, the district court's denial

of Fleury's motion to suppress is affirmed.

          Affirmed.




                               -13-